                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3                                            EUREKA DIVISION

                                   4

                                   5        JOEL V. LOPEZ,                                     Case No. 20-cv-00572-RMI
                                   6                      Plaintiff,
                                                                                               ORDER DISMISSING PETITION
                                   7               v.                                          WITH LEAVE TO AMEND
                                   8        RALPH DIAZ,
                                   9                      Defendant.

                                  10

                                  11            Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus pursuant

                                  12   to 28 U.S.C. § 2254. Petitioner was convicted in Monterey County, so venue is proper here. See 28
Northern District of California
 United States District Court




                                  13   U.S.C. § 2241(d). Petitioner has filed a motion to proceed in forma pauperis and consented to the

                                  14   jurisdiction of a Magistrate Judge. (Dkts. 2, 5).

                                  15                                                DISCUSSION

                                  16            Standard of Review

                                  17            This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  18   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  19   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  20   Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading

                                  21   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of

                                  22   habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court

                                  23   must “specify all the grounds for relief available to the petitioner . . . [and] state the facts

                                  24   supporting each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. foll. § 2254.

                                  25   “[N]otice pleading is not sufficient, for the petition is expected to state facts that point to a ‘real

                                  26   possibility of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine,

                                  27   431 F.2d 688, 689 (1st Cir. 1970)).

                                  28   //
                                   1          Legal Claims

                                   2          Petitioner was convicted and sentenced in March 2014 and did not file an appeal. Pet. at

                                   3   14. On October 11, 2017, the California Governor approved Senate Bill 620 which amended Penal

                                   4   Code section 12022.53 and allowed trial courts at the time of sentencing to strike or dismiss a

                                   5   firearms enhancement. Id. The law became effective on January 1, 2018. Id. Petitioner sought, in

                                   6   state court, to have his sentence reduced pursuant to Senate Bill 620. Id. at 2-3. The state courts

                                   7   denied relief. Id. Petitioner then filed this federal petition arguing that his Equal Protection rights

                                   8   under the Fourteenth Amendment were violated. Id. at 7-11.

                                   9          The state court denied relief noting that penal statutes are only retroactive to cases that

                                  10   have not reached final judgement and Petitioner’s case reached final judgment several years before

                                  11   Senate Bill 620 was enacted. Id. at 14. The state court also cited to numerous cases in support of

                                  12   the notion that California courts have repeatedly held the refusal to apply a statute retroactively
Northern District of California
 United States District Court




                                  13   does not violate the Fourteenth Amendment. Id. at 15.

                                  14          Petitioner seeks federal habeas relief claiming he is entitled to a modified sentence

                                  15   pursuant to Senate Bill 620 and the denial of the resentencing violates the Fourteenth Amendment.

                                  16   This claim only involves the application of state sentencing laws and does not give rise to a federal

                                  17   question cognizable on federal habeas review. See Christian v. Rhode, 41 F.3d 461, 469 (9th Cir.

                                  18   1994) (“Absent a showing of fundamental unfairness, a state court’s misapplication of its own

                                  19   sentencing laws does not justify federal habeas relief.”). The fact that Petitioner characterizes this

                                  20   claim as a violation of his federal constitutional rights, without more, is not sufficient. See

                                  21   Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996) (finding that a litigant cannot “transform a

                                  22   state-law issue into a federal one merely by asserting a violation of due process”).

                                  23          This court is bound by the state court’s interpretation of state sentencing laws. While

                                  24   Petitioner argues his federal Equal Protection rights have been violated, that claim is based on

                                  25   state sentencing laws which is insufficient to present a viable federal claim. Other district courts

                                  26   have reached the same conclusion and found that a state court’s alleged misapplication of Senate

                                  27   Bill 620 does not present a federal habeas claim. See, e.g., Maldonado v. Koenig, No. 1:19-cv-

                                  28   01008-SKO (HC), 2019 WL 3530316, at *2 (E.D. Cal. Aug. 2, 2019) (concluding that a challenge
                                                                                          2
                                   1   to a state court’s application of SB 620 does not present a cognizable federal habeas claim);

                                   2   Anderson v. Pfeiffer, No. 2:18-CV-1749-KJM-DMC-P, 2019 WL 2026509, at *3 (E.D. Cal. May

                                   3   8, 2019) (same); Williams v. Diaz, 1:18-cv-01728-SKO (HC), 2019 WL 399223, at *1-2 (E.D.

                                   4   Cal. Jan. 30, 2019) (same). This petition is dismissed, and Petitioner will be provided one

                                   5   opportunity to amend these deficiencies.

                                   6                                              CONCLUSION

                                   7          The motion to proceed in forma pauperis (dkt. 2) is GRANTED. The petition is

                                   8   DISMISSED with leave to amend. The amended petition must be filed within twenty-eight days

                                   9   of service of this order, and carry the words AMENDED PETITION on the first page. Failure to

                                  10   amend within the designated time will result in the dismissal of the petition.

                                  11          Additionally, Petitioner must keep the court informed of any change of address and must

                                  12   comply with the court's orders in a timely fashion. Failure to do so may result in the dismissal of
Northern District of California
 United States District Court




                                  13   this action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). See Martinez

                                  14   v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  15          IT IS SO ORDERED.

                                  16   Dated: March 30, 2020

                                  17

                                  18
                                                                                                    ROBERT M. ILLMAN
                                  19                                                                United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
